Citation Nr: 0501823	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right wrist, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for arthritis 
of the right wrist, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefit sought on appeal.  An 
October 1998 rating decision continued the 10 percent 
disability assigned to the veteran's residuals of a fracture 
of the right wrist, as did a July 2002 rating decision.  The 
latter decision also granted service connection for traumatic 
arthritis of the right wrist and assigned a 10 percent 
disability evaluation effective from May 7, 1998.  The 
veteran, who had active service from September 1967 to July 
1969, appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for additional development in February 
2001, and that development was completed by the RO.  The case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The veteran's residuals of a fracture of the right wrist 
are productive of symptomatology analogous to ankylosis of 
the wrist in a favorable position.

4.  The veteran's service-connected arthritis of the right 
wrist does not warrant a higher separate evaluation in excess 
of 10 percent under the VA Schedule for Rating Disabilities.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 30 percent disability evaluation for 
residuals of a fracture of the right wrist have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right wrist have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation for 
residuals of a fracture of the right wrist in May 1998.  
Thereafter, in rating decisions dated in October 1998 and 
July 2002, the benefits were denied in part.  Only after 
those rating actions were promulgated did the RO, in two 
letters dated in July and August 2003, specifically provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate a claim for an increased 
evaluation, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
However, the Board also notes that the record indicates that 
prior to that time the appellant had been apprised of what 
evidence would be necessary to substantiate the claim, as 
well as informed of the division of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that the appellant had been provided with a copy 
of the rating decisions dated in October 1998 and July 2002, 
setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in December 1998 
as well as in Supplemental Cases dated in October 1999 and 
November 2003.  The Board also remanded the case in February 
2001 for additional development, which included obtaining the 
veteran's treatment records and affording him a VA 
examination.  The Board's remand also notified the veteran of 
the VCAA and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for an increased evaluation for residuals 
of a fracture of the right wrist was filed and initially 
denied prior to VCAA notice being provided to the appellant.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July and August 
2003 was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Further, the Board notes that the veteran specifically 
indicated in August 2003 that he did not have any additional 
information or evidence.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in July 1998 and 
February 2002, which were conducted by physicians who 
rendered relevant opinions as to the issues under 
consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an increased evaluation is appropriate.


Background and Evidence

A rating decision dated in January 1972 granted service 
connection for residuals of a fracture of the right wrist and 
assigned a 10 percent disability evaluation effective from 
August 20, 1971.  That determination was based on a review of 
the veteran's service medical records as well as on the 
findings of a VA examination performed in January 1972.  
Subsequent rating decisions dated in September 1978 and 
December 1978 confirmed the 10 percent disability evaluation, 
which was also continued by the October 1998 rating decision 
now on appeal.  During the pendency of the appeal, a July 
2002 rating decision granted service connection for arthritis 
of the right wrist and assigned a separate 10 percent 
disability evaluation effective from May 7, 1998.  That 
decision also continued the 10 percent evaluation assigned to 
the veteran's residuals of a fracture of the right wrist.

The veteran was afforded a VA examination in July 1998 for 
the purpose of determining the severity and manifestations of 
his residuals of a fracture of the right wrist.  During the 
examination, the veteran complained of occasional stiffness 
in his wrist and of a prickly sensation in his hand.  He felt 
that he was gradually losing the motion of his wrist.  In 
general, his right wrist disability made it difficult for him 
to use tools and to perform his job as a carpenter.  The 
examiner noted that the veteran had flare-ups with the level 
of discomfort depending on how much pounding or heavy lifting 
he did with his right hand during the day.  A physical 
examination revealed that he was able to touch his thumb to 
all of his fingertips.  He had a good pinch grip and tight 
functional fist.  His right wrist had dorsiflexion from 0 to 
25 degrees and palmar flexion of 0 degrees.  His medial 
motion of the hand was 0 to 8 degrees, and the lateral motion 
of the hand was 0 to 20 degrees.  There was no abnormality 
seen or felt in his right wrist, but he did complain of 
intermittent numbness in the radial nerve distribution of the 
hand and index finger in the afternoons after which he had 
used his hammer a lot.  He had good strength in his hand and 
fingers as well as good dexterity of the hand and wrist.  X-
rays showed a residual defect of the scaphoid bone with 
degenerative changes, disk changes, and cystic changes of the 
radius.  An electromyograph revealed no significant 
neuropathic signs.  The examiner diagnosed the veteran with 
residuals of a fracture of the wrist in 1967.

Private medical records dated in November 1998 indicate that 
the veteran was prescribed no work for one week due to a 
right wrist injury, which was noted to be a severe fracture 
in the past with arthritic and acute strain.

In his November 1998 Notice of Disagreement, the veteran 
stated that the July 1998 VA examiner told him that his right 
wrist was ankylosed with a zero percent palmar flexion and 
with a 25 percent dorsiflexion.  He noted that the October 
1998 rating decision did not mention his palmar flexion.  He 
also related that he had seen an orthopedic doctor in 
September 1998 who showed him how his wrist had twisted in a 
deformed, outward position in relation to the line of his 
forearm.  He asked this doctor if a brace would help, and the 
doctor responded by showing him on an x-ray how his wrist 
bone had shifted and explained to him that this was 
permanent.  The doctor also told the veteran that he would 
fuse his wrist if he wanted.  The veteran asked the July 1998 
VA examiner if he should have his wrist fused with a pin to 
which the examiner responded that nature has a way of taking 
care of itself and that it looked like his wrist had already 
fused itself.  The examiner reportedly also indicated that it 
might not be a good idea to fuse the veteran's wrist because 
it might not hold up with the type of work he did and because 
the operation can sometimes cause nerve damage.  The veteran 
further noted that he did have a tight function fist, but 
that he could not hold it for any length of time and that his 
job required him to hold power tools.  He also described 
specific examples in which his wrist disability interfered 
with his work performance and earning capacity.  He stated 
that his thumb and index finger became numb when performing 
strenuous work with his hand, and a neurologist told him in 
August 1998 that he had some minimal nerve damage.  Another 
x-ray was obtained in November 1998 because his hand had been 
swelling with severe pain and his wrist would not move.

Private medical records dated in May 1999 document the 
veteran's complaints of pain as well as decreased motion and 
grip strength in the right wrist.  An examination showed some 
mild swelling and firmness over the dorsal radial aspect of 
the wrist with some mild tenderness.  His wrist flexion and 
extension were both 20 degrees.  He had an ulnar deviation of 
30 degrees and a radial deviation of 5 to 10 degrees.  There 
was good finger range of motion.  The veteran also brought 
outside x-rays to the appointment, which the physician noted 
as showing a chronic scaphoid nonunion as well subchondrial 
sclerosis at the radial styloid with some peaking.  The 
veteran was diagnosed with chronic right wrist scaphoid 
nonunion with secondary radial carpal arthrosis.  His 
physician noted that the arthritis was too advanced to 
consider a union to the scaphoid.  An attempt could be made 
to unite the scaphoid, but it would not improve the pain 
stemming from the underlying arthritis.  He also discussed 
various treatment options with the veteran.

In his August 1999 VA Form 9, the veteran stated that his 
residuals of a fracture of the right wrist made him less 
competitive as a carpenter.  He experienced pain upon use of 
his wrist, which then became severe if he continued to use 
the wrist for long periods of time.  Based on his palmar 
flexion and pain, he believed a 20 percent evaluation was 
warranted for his disability.

In his October 1999 hearing testimony at the Wichita RO, the 
veteran related that he had constant pain in his right wrist.  
He indicated that the pain worsened whenever he used his 
wrist, especially as a carpenter, and decreased his work 
efficiency.  Although he was able to work eight hours a day, 
the veteran noted that he could not take any additional side 
jobs and was not sure how much longer he would be able to 
continue performing eight hours a day.  He was right-handed, 
but tried to use his left hand to alleviate these problems.  
His wrist did not bother him much over the weekends when he 
was not working, as he then had only slight pain.  He also 
testified he could not move his wrist for about two weeks in 
November 1998 and that his doctor advised him to take a week 
off of work.  His natural range of motion was 0 to 20 degrees 
and anything beyond that was forced.  He wore a brace to 
prevent his wrist from bending too far, and his doctors had 
suggested that he have his wrist fused.  Such a fusion would 
reduce the pain, but would cause him to lose all range of 
motion in his wrist.  He also indicated that his right thumb 
was sore and weak with some numbness, but he denied having 
any muscle atrophy in his right upper extremities.

Private medical records dated from March 2000 indicate that 
the veteran had noticed an increasing difficulty with the 
range of motion in his right wrist.  It was noted that he 
also had a history of rheumatoid arthritis.  The veteran had 
been prescribed Plaquenil, which he believed helped the 
symptoms, but he stopped taking the medication about one or 
two months earlier thinking that he no longer needed it.  The 
symptoms had not flared up since he discontinued taking the 
medication.  A physical examination revealed a definite 
decrease in the range of motion in the wrist.  His 
dorsifexion and palmar flexion were 5 degrees with a fist, 
but when he opened his hand, he did have a slight increase in 
the range of motion.  However, the physician could not state 
that the increase was any greater than 10 or 15 percent.  
There was no deformity of the wrist that could be seen.  An 
x-ray showed some arthritis at the base of thumb at the 
metacarpal phalangeal joint area, but the major change was 
the navicular changes.  There were definitely sclerotic and 
non-union changes.

VA medical records dated in April 2000 document the veteran's 
complaints of pain and limited motion in his wrist.  The 
veteran noted pain to the radial border of his wrist, 
especially dorsally, and stated that even moving his thumb 
caused pain in his wrist.  He related that his hand tended to 
ulnarly deviate and that he could not bring his thumb back 
into a neutral position.  He also noted that he had about 25 
degrees of extension and no palmar flexion of the wrist and 
that his wrist disability impaired his ability to work as a 
carpenter.  A physical examination showed diffuse tenderness 
on the radial border of his wrist over his radial styloid 
scaphoid and lunate area.  He had no radial deviation of the 
wrist, and his extension was 20 to 25 degrees.  The physician 
could not flex the veteran past neutral secondary to pain and 
noted that moving his thumb was not particular to 
carpametacarpal joint arthritis, but it did refer pain down 
to his radioscaphoid joint.  X-rays dated one year earlier 
showed significant radioscaphoid arthritis with spurring of 
the radial styloid, apparent malunion of the scaphoid, 
radioscaphoid arthritis, and scaphocapitate arthritis.  The 
veteran was diagnosed with advanced radial scaphoid 
arthritis, and the physician recommended either a complete or 
four corner wrist fusion.

A May 2000 letter from Stephen L. Lemons, M.D. indicated that 
the veteran had long-term problems with his wrists due to 
injury.  Dr. Lemons had prescribed the veteran a combination 
of Ultram and tolmetic for his chronic pain and discomfort, 
which he recommended the veteran continued taking.   

In a July 2000 statement, the veteran noted that the range of 
motion documented in the April 2000 VA medical records were 
only estimated, whereas the July 1998 VA examiner had 
actually used a device to measure his range of motion.  

VA outpatient records dated from September 2000 to December 
2001 and from December 2000 to September 2003 document the 
veteran's treatment for various disorders, including his 
right wrist disability.  In September 2000, it was noted that 
he had been diagnosed with advanced radial scaphoid arthritis 
and that a wrist fusion had been suggested to relieve his 
symptoms and to decrease the progression of the disability.  
The veteran described the pain as throbbing, which was 
negatively affected by use of the wrist.  He rated the pain 
as a nine on a scale of one to ten, which decreased to a four 
with rest or medication.  He also indicated that his 
medication had been working moderately well and that he was 
attempting to move into a supervisory role at his job, which 
would decrease the use of his wrist.  In December 2000, it 
was noted that the veteran had been prescribed medication for 
his rheumatoid arthritis and that he received cortisone 
injections every four weeks.  He had an appointment in 
January 2001 to rule out ulnar nerve neuropathy, as he had 
complained of cold sensation.  An examination did not reveal 
any significant abnormal findings, and the physician did not 
see any typical ulnar entrapment signs, except for relative 
slow conduction velocity across the elbow that was a normal 
value at the time.  In March 2001, it was noted that the 
veteran had been treated for possible rheumatoid arthritis 
and Reynaud's Syndrome and that his joint pain had not 
improved.  The treating physician indicated that there were 
no new findings.  A hand x-ray did reveal osteoarthritis type 
changes, and he was diagnosed with arthralgia in the hands 
and wrists.  The veteran was evaluated again in January 2003 
for right wrist pain, which was noted to flare up often.  He 
was sent to rehabilitation to obtain a splint.

VA outpatient records dated in January 2002 show that an x-
ray was obtained, which revealed old traumatic osteoarthritis 
at the radiocarpal joint and deformity of the distal radius 
and scaphoid.

The veteran was afforded a VA examination in February 2002 
for the purpose of determining the severity and 
manifestations of his right wrist disability.  He presented 
with inflammatory arthritis of his proximal interphalangeal 
and distal interphalangeal joints on both hands.  The 
examiner noted that the veteran was right-handed and that he 
did a lot of things with his left hand because of the 
increasing pain with function in his right wrist.  He could 
still do things, but just not as fast or efficient.  The 
veteran was not taking any medication for the pain in his 
right wrist, but the pain did seem to improve since he began 
taking prednisone for his lupus.  A physical examination did 
not reveal any swelling at the level of his wrist, but he did 
have pain specifically and electively at the level of the 
radioscaphoid joint.  Palpation and deep palpation of the 
radioscaphoid joint increased the pain.  He wore a wrist 
band, but it did not seem to help much.  He  had significant 
restriction of motion, as his flexion of the wrist was 5 
degrees, dorsiflexion 20 degrees, ulnar deviation 20 degrees, 
and radial deviation 10 degrees, which were all painful.  The 
interphalangeal joint motion of the right thumb was 15 
degrees of flexion and 0 degrees extension.  The 
metatarsophalangeal joint had 45 degrees of flexion and 0 
degrees extension.  The carpometacarpal joint had 20 degrees 
of flexion and 20 degrees of dorsiflexion.  An x-ray of the 
wrist showed severe traumatic osteoarthritis of the 
radiocarpal joint essentially at the level of the distal 
radius and also at the level of the scaphoid.  He had 
decreased joint space and spur of the radial styloid.  He 
also presented with an old line fracture at the level of the 
waist of the scaphoid, and he may have had avascular necrosis 
of the proximal scaphoid.  The examiner believed that the 
veteran's activity as a carpenter increased his pain, and he 
had no doubt a fusion of the wrist would help.  He further 
stated that the weakness of the wrist was directly connected 
to the pain, which was related to the osteoarthritis.  It was 
also noted that the veteran had a lot of significant pain 
against motion as well as against resistance.

In an addendum to the February 2002 examination report, the 
examiner did not believe that there was any issue of 
incoordination.  The weakness was directly related to the 
pain, and the excess fatigability was directly related to the 
degenerative arthritis.  In regards to the issue of 
additional limit of functional ability on repeated use or 
flare-up, the examiner did not think that the veteran should 
be forced to perform repeated functions or that he should be 
using his upper extremity during a flare-up.  If he did, he 
would have increasing pain and be unable to perform his job.  
In other words, the examiner opined that the veteran should 
stay away from repetition and from work with his upper 
extremity during a flare-up.  He also believed that he should 
have a weight restriction of 10 to 15 pounds for his upper 
extremity.  

In a June 2003 statement, the veteran continued to express 
disagreement with his assigned disability evaluation.  He 
also contended that the RO should have considered 38 C.F.R. 
§§ 4.40 and 4.45 and forwarded his claim for extraschedular 
consideration.  This contention was reiterated in an August 
2003 statement.

In his April 2004 hearing testimony before the Board, the 
veteran indicated that he was taking medication for his wrist 
and that his lupus medications also seemed to help.  His 
right wrist was much weaker than his left wrist, and he could 
not use his right wrist without pain.  He was unable to lift 
any heavy weights with his right wrist, as his doctor had 
restricted him to lifting 10 to 15 pounds.  He experienced 
numbness between his thumb and wrist as well as coldness in 
his middle and ring fingers.  He did have mobility in his 
wrist, but it was limited by pain.  He testified that his 
wrist was always stiff and inflexible and that it had fused 
itself.  He experienced flare-ups, especially after working 
as a carpenter, and he rated the pain as a nine on a scale of 
one to ten during these flare-ups.  He wore a brace when he 
worked, but he was not working at the time of the 
examination.  Many doctors had told him to quit, but he 
continued to work for financial reasons.  He claimed that his 
right wrist disability had negatively affected his work 
performance, including his productivity.  In this regard, he 
testified that he had been laid off of work for four months 
because of his decreased productivity.  He had otherwise 
worked despite his pain and limited mobility of the wrist.  
He also described the ways in which his wrist disability had 
affected other areas of his life.  Additionally, he believed 
his symptomatology was about the same as when he had his last 
VA examination.



Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his right wrist disability.  More 
specifically, the veteran maintains that the current 
evaluations for his residuals of a fracture of the right 
wrist and his arthritis do not accurately reflect the 
severity of symptomatology associated with those 
disabilities.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I. Residuals of a Fracture of the Right Wrist

The veteran's residuals of a fracture of the right wrist are 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Under that diagnostic code, a 
10 percent rating, the currently assigned evaluation is 
warranted when palmar flexion is limited to a position in 
line with the forearm, or when dorsiflexion is less than 15 
degrees.  This 10 percent rating is applicable for either the 
major or minor limb.  A 10 percent rating is the only, and 
therefore the maximum, rating available under this code.

As the veteran is already receiving the maximum evaluation 
allowable under Diagnostic Code 5215, the Board has also 
considered the application of Diagnostic Code 5214, which 
provides for higher evaluations for ankylosis of the wrist.  
Under that diagnostic code, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to an increased evaluation for 
his residuals of a fracture of the right wrist.  Although the 
medical evidence of record does not show the veteran to have 
been diagnosed with ankylosis of the right wrist, the Board 
finds that the veteran's symptomatology is analogous to 
ankylosis.  In this regard, the Board observes that the 
veteran has experienced difficulty in grasping and holding 
objects in his right hand for any length of time and develops 
severe pain after repetitive or extended use of his right 
wrist.  Given that his residuals of a fracture of the right 
wrist involves his major or dominant hand, such impairment is 
significant.  The veteran has also been shown to have 
severely limited motion on palmar flexion and dorsiflexion as 
well as poor ulnar and radial deviation in his wrist.  Such 
limitations have been due to pain on use and there is x-ray 
evidence of significant scaphoid nonunion with secondary 
radial carpal arthrosis and sclerosis.  Further, the Board 
notes that veteran was prescribed a splint in January 2003 
and that surgery was recommended to fuse the joint at the 
wrist.  Therefore, the Board finds that the veteran's 
symptomatology is analogous to favorable ankylosis.  
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 30 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214. 

The Board has also considered whether an evaluation in excess 
of 30 percent for the veteran's residuals of a fracture of 
the right wrist is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  However, there is no evidence of 
record showing that the veteran's residuals of a fracture of 
the right wrist have produced unfavorable ankylosis.  
Although he has very limited motion and complaints of pain 
and weakness, the veteran is still able to use his wrist.  
Overall, the disability picture is more accurately reflected 
under the criteria for a 30 percent rating.  Therefore, the 
Board is of the opinion that an evaluation in excess of 30 
percent is not warranted.


II. Arthritis of the Right Wrist

As noted above, the RO in a July 2002 rating decision 
determined that a separate evaluation was in order for 
traumatic arthritis of the right wrist.  The RO assigned this 
disability a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5215-5010.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2003).  The hyphenated 
diagnostic code in this case indicates that limitation of 
motion of the right wrist under Diagnostic Code 5215 is the 
service-connected disorder, and traumatic arthritis of the 
right wrist under Diagnostic Code 5010 is a residual 
condition.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved which in this case 
would be Diagnostic Codes 5215 (limitation of motion of the 
wrist) or 5214 (ankylosis of the wrist).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The RO indicated that it was assigning the separate 10 
percent evaluation under the provisions of Diagnostic Code 
5010 on the basis of "painful or limited motion of a major 
joint or group of joints, and may be applied once to multiple 
joints if there is no limited or painful motion."  

However, in addition to the provisions of the Rating Schedule 
as set forth above, governing legal criteria also specify 
that the evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  Rather, the veteran's disability will be rated under 
the diagnostic code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Estaban v. Brown, 6 Vet. App. 259 (1994).  
In this case, the Diagnostic Codes pertaining to rating 
traumatic and in turn degenerative arthritis instructs that 
such arthritis it to be rated on limitation of motion of the 
affected joint.  This had already been accomplished by the 
separate rating under Diagnostic Code 5215.  Diagnostic Code 
5010 through application of Diagnostic Code 5003 clearly 
indicates that a rating of 10 percent is for application for 
each major arthritic joint of joints affected by limitation 
of motion when "the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code."  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  This is not the case in the instant appeal, as 
the veteran's limitation of motion of the right wrist is 
clearly compensable under Diagnostic Code 5215, and it is not 
clear to the Board what is the basis of the separate 10 
percent evaluation for arthritis.  What is clear, however, is 
that a separate evaluation in excess of 10 percent under the 
provisions of Diagnostic Code 5010 (5003) in not in order.  
See 38 C.F.R. § 4.14 (2003).  

Conclusion

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing of an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating schedule.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability resulted in frequent periods 
of hospitalization.  Moreover, while this disability clearly 
has an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  The Board 
concludes that the disability at issue does not otherwise 
render impractical the application of the regular schedular 
standards.  Based on the foregoing, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  




ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for residuals of a fracture 
of the right wrist is granted.

A higher initial separate evaluation in excess of 10 percent 
for arthritis of the right wrist is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


